Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 4, 2019

                                       No. 04-18-00834-CV

                          IN THE INTEREST OF T.R.H., A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-20578
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        The clerk’s record was due January 28, 2019, but was not filed. On January 29, 2019, the
clerk filed a notification of late record, stating the clerk’s record was not filed because appellant
has not paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is
not entitled to the record without paying the fee.

        We therefore ORDER appellant to provide written proof to this court on or before
February 14, 2019 that either: (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file
such proof within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court